United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-41031
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RUBEN LOPEZ-LARA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-73-ALL
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ruben Lopez-Lara appeals his guilty plea conviction for

possession of less than fifty kilograms of marijuana with intent

to distribute.    Lopez-Lara argues that 21 U.S.C. §§ 841 (a) and

(b) were rendered facially unconstitutional by Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000).     Lopez-Lara concedes that his

argument is foreclosed by our opinion in United States v.

Slaughter, 238 F.3d 580, 581-82 (5th Cir. 2000)(revised opinion),

cert. denied, 532 U.S. 1045 (2001), which rejected a broad

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41031
                                -2-

Apprendi-based attack on the constitutionality of that statute.

He raises the issue only to preserve it for Supreme Court review.

A panel of this court cannot overrule a prior panel’s decision in

the absence of an intervening contrary or superseding decision by

this court sitting en banc or by the United States Supreme Court.

Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir.

1999).   No such decision overruling Slaughter exists.

Accordingly, Lopez-Lara’s argument is foreclosed.

     AFFIRMED.